Plaintiff contracted with the Forest Service, Department of Agriculture, to construct roads, parking area, etc. in Ketchi-kan, Alaska. Plaintiff seeks damages, asserting that defendant breached the contract in failing to make periodic payments for rock borrow excavation. This case comes before the court on defendant’s motion for summary judgment. Upon consideration thereof, together with the response in opposition thereto, without oral argument, the court concludes that plaintiff has failed to exhaust its administrative remedies (see Zidell Explorations, Inc. v. United States, 192 Ct. Cl. 331, 334, 427 F. 2d 735, 737 (1970)). On April 2, 1971 the court by order granted defendant’s motion and dismissed plaintiff’s petition, without prejudice, in order that plaintiff may properly exhaust its administrative remedies.